



COURT OF APPEAL FOR ONTARIO

CITATION: Shepherd (Re), 2019 ONCA 582

DATE: 20190708

DOCKET: C66094

Doherty, MacPherson and Benotto JJ.A.

IN THE MATTER OF:  Frank Shepherd

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ken J. Berger, for Frank Shepherd

Kevin Rawluk, for the Crown

J. Zamprogna, for the Hospital (Southwest Centre)

Heard: July 4, 2019

On appeal against the
    disposition of the Ontario Review Board dated September 27, 2018, with reasons
    released October 15, 2018.

REASONS FOR
    DECISION

[1]

The appellant asks this court to quash the
    disposition order of the Ontario Review Board requiring that the appellant
    remain detained at the Southwest Centre for Forensic Mental Health Care with
    permission to live in accommodation approved by the person in charge. He
    requests that this court substitute an order for a Conditional Discharge.

[2]

The appellant submits that the Board erred by
    finding that he posed a significant risk to public safety. He submits, for
    example, that no one was injured as a result of his conduct.

[3]

The order under appeal dated September 27, 2018 continued
    a 2017 order which had been upheld by this court in June 2018, three months prior
    to the review heard on September 17, 2018.

[4]

The Board concluded that the appellants
    condition had not changed. Nor had the treating psychiatrist, Dr. Ugwunzes
    opinion changed that the appellant continued to have limited insight into his
    mental illness which worsens when he exhibits hypomanic symptoms. He has no
    realization that his use of cannabis affects the risk he poses to the public.
    He absconded twice and cannot be managed on a conditional discharge. He is
    compliant with his medication in a supervised setting.

[5]

Dr. Laura Fazaka-DeHoog conducted an assessment
    on June 12, 2018. She concluded that the appellant continues to pose a moderate
    risk of violent reoffending in the next 12 months provided he remains on a
    Detention Disposition. This risk would increase if the restrictions were
    lessened.

[6]

It was the unanimous opinion of the treatment
    team that the appellant continued to pose a significant threat which is
    directly correlated to the risk of relapse of his bipolar affective illness/schizoaffective
    disorder (page 69 Hospital Report).This evidence led the Board to conclude
    that the appellant continues to pose a significant threat of serious physical
    or psychological harm to members of the public.

[7]

We see no error in the Boards conclusion that
    the disposition is the least onerous and least restrictive disposition in the
    circumstances.

[8]

The appellant has been living in approved
    accommodation since July 1, 2018, and is now receiving medication by injection.
    At the next review in September 2019, the Board will have the advantage of a
    year of evidence about these changes when it considers his request for a
    Conditional Discharge.

[9]

The appeal is dismissed.

Doherty
    J.A.

J.C.
    MacPherson J.A.

M.L.
    Benotto J.A.


